Citation Nr: 1718935	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability claimed as herniated discs, sciatic nerve damage, and arthritis of the back.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The appellant served on active duty in the U.S. Army from September 25, 1969 to November 10, 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, this matter was remanded to the Agency of Original Jurisdiction (AOJ) to provide the appellant with a Board hearing.  The appellant appeared before the undersigned at a Board videoconference hearing in November 2015; and a transcript is of record.  In March 2016, the Board again remanded the case to the AOJ for additional development.  The file is again before the Board.

In a July 2016 rating decision, the RO denied service connection for anxiety and depression, associated with kidney disability, herniated discs, sciatic nerve damage and arthritis of the back.  The appellant responded in a timely October 2016 Notice of Disagreement (NOD) form, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201 (2016).  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the appellant's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Furthermore, in an October 2016 letter, the RO advised the appellant that his NOD had been received and that additional action was pending.  Thus, a remand of the appellant's claim for service connection for a psychiatric disorder is not necessary at this time.






FINDINGS OF FACT

1.  A back disability was noted on entrance into service, but there is no probative evidence showing an increase in disability during service to establish the presumption of aggravation.

2.  A kidney disability was noted on entrance into service, but there is no probative evidence showing an increase in disability during service to establish the presumption of aggravation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

2.  The criteria for service connection for a kidney disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records and Social Security Administration (SSA) disability medical records have been obtained.  Additionally, the appellant testified at a hearing before the Board, in November 2015.  

Notably, the Board primarily remanded this case in March 2016 for the AOJ to obtain outstanding private treatment records and SSA medical records, which have all since been obtained.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

In addition, the Board finds that a VA compensation examination is not needed to fairly decide the claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  As will be discussed, the back and kidney disabilities were noted during the appellant's military induction examination in January 1969, and the competent and credible evidence does not suggest these disabilities were worsened during or by the appellant's military service. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant  in adjudicating this appeal.

II.  Service Connection

The appellant contends that he has a preexisting kidney disability, which he identifies as Bartter's Syndrome, was aggravated by basic training in the U.S. Army, from multiple inoculations and tear gas exposure.  See Board hearing transcript, at 15.  He also contends that he has a preexisting back disability, including a pre-existing "pigeon breast" condition, was aggravated by basic training exercises and calisthenics.  Regarding this, he asserts he experienced severe chest pains and reported to sick call as a result.  See April 2008 NOD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including arthritis and cardiovascular-renal diseases, if such is shown to have been manifested to a compensable degree within one year after the appellant was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption for chronic diseases under § 3.309 is only available to Veterans who served 90 or more days during a war period or after December 31, 1946.  See 38 C.F.R. § 3.307.  In this case, the appellant's DD 214 shows he only served 1 month, 16 days, so not approaching the required minimum service period.  Id.

As a preliminary matter, the appellant has been diagnosed with present back disorders, as x-rays show scoliosis and degenerative arthritis.  His private treatment records also reveal that he has been diagnosed and treated for a kidney disability of Bartter's syndrome, or salt-losing nephritis.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306. In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that the conditions of a back disability and a kidney disability were clearly noted upon entry into service.  Regarding the claimed back disability, the January 1969 induction examiner noted "mild kyphoscoliosis" as spine condition, as well as an asymptomatic "pectus condition" that was not noticeable when wearing a shirt.  Moreover, Dr. Branch wrote to the Local Military Board in August 1967 to explain that the appellant had a pigeon breast deformity, scoliosis and lumbar lordosis.  Dr. Caillouet wrote in April 1969 that the appellant had begun to experience pain from the pigeon breast for the previous two years.

Regarding the claimed kidney disability, the January 1969 induction examiner noted albuminuria, due to elevated albumin levels on laboratory testing, but also indicated that it was not present on a 3-day check.  However, the Board finds this sufficiently indicates the presence of a noted kidney disability.  

Thus, the Board finds that because the conditions of back and kidney disabilities were diagnosed on the appellant's induction examination, and therefore "noted" upon entry into service, although apparently not symptomatic at the time.  See Verdon, 8 Vet.App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his pre-existing back and kidney disabilities, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

His service treatment records do not provide evidence of increase in disability during military service.  An April 1969 treating physician's statement on a prescription pad indicated that the appellant is "pigeon-breasted" and had the condition since birth, although it reportedly began to cause pain in the last 2 years.  Also, an August 1967 treating physician's letter stated that he was examined in 1959, at which time he showed pigeon breast deformity, scoliosis of the spine and lumbar lordosis.  Although the appellant complained of trouble breathing and chest pains in October 1969, this was not attributed to any pre-existing back disability of scoliosis, but rather to a pre-existing chest disability of pigeon's breast deformity.  In any event, this appeared to be a temporary flare-up.  Shortly after this sick visit, he received a physical profile limiting his duties due to a marked deformity of the chest and was suspended from all duties pending a medical board.  Accordingly, he was then afforded a Medical Evaluation Board, which found an extreme pigeon breast deformity for his "lungs and chest", but notably assessed a clinical evaluation of his spine as "normal".  The October 1969 Medical Board proceedings report recommended the appellant be returned to duty for separation by reason of erroneous induction.  However, the report specifically found the pigeon breast deformity was not aggravated by active duty.  Overall, then, there is simply no medical evidence in his service treatment records supporting the notion that these pre-existing back and kidney disabilities were permanently or chronically worsened during or by his service.  

A review of his post-service treatment records also does not reveal any indication these pre-existing back and kidney disabilities were permanently or chronically worsened during or by his service.  

In addition to the medical evidence, the appellant provided the Board with lay testimony to support this claim.  Unfortunately, while he may sincerely believe that his military service chronically aggravated his back and kidney conditions, assessing the increase in severity of these disabilities is of a complex medical nature and certainly not of the type that he has the competence to make within the experiences of his five senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  
Here, the Board finds he is not competent to make determinations regarding whether there was aggravation of the acknowledged pre-existing conditions during or as a result of his military service.  Especially regarding his kidney disability, the appellant is not competent to assert his recent kidney condition permanently worsened due to in-service inoculations, tear gas exposure, or loss of potassium during training.  See 38 C.F.R. § 3.159 (a)(2); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Rather, a kidney disability such as Bartter's syndrome is a medically complex condition whose etiology requires specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The appellant simply lacks the competency to draw that type of medical conclusion. 

However, even if the Board were to assume the competency of the appellant's many years of reported back pain for treatment as potentially extending back to in-service aggravation, nonetheless, the Board does not find his statements regarding his back disability to be credible in light of his several intercurrent work injuries to his back.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His SSA and private medical records showed that he reported multiple work injuries to his back post-service while working on boats, beginning with a back injury after falling down stairs on a boat in December 1982, a second injury the very next day when he was dropped off a crane while being loaded onto another boat; a third injury at an unspecified date (reported in April 1997 to an orthopedic surgeon) when he slipped on off-short tile in the galley; a fourth injury in July 2005 when he fell out of bed on a diving boat; and a fifth back injury 2 days later, when he slipped and fell getting off a boat.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, the Board finds the appellant's statements to not be credible, and thus not entitled to any probative value in support of the claim.  

The Board has reviewed the November 2016 brief from the appellant's representative.  Admittedly, the evidence showing the notation of a pre-existing kidney condition is slim, although even the appellant acknowledged in his initial claim that his kidney condition existed prior to service.  However, even if the appellant is presumed to be in sound condition with regard to his kidneys at enlistment.  The evidence of record simply does not establish that Bartter's syndrome became symptomatic during service.  The appellant alleged at his Board hearing that he had repeated problems during his brief time in service with symptoms that were later diagnosed as Bartter's syndrome.  However, a review of the service treatment records simply does not support such a contention.  Indeed the appellant was found to experience symptoms such as shortness of breath, but this was attributed to his pre-existing pigeon breast deformity and not to any kidney disease.  Moreover, such was not considered by the medical board to constitute any aggravation.  

As such, it is not shown that the kidney disease manifested in service, and thus there is no need to discuss the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55   (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof." Id.  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  To the extent the appellant is arguing that his Bartter's syndrome was symptomatic in service, he lacks the medical training to provide such an assertion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, his assertions are contradicted by the medical findings in the service treatment records which attribute symptoms to the pigeon breast.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
   
As such, even were a kidney disease not noted at enlistment, service connection would still not be warranted.  The Board concludes the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a back disability is denied.
 
Service connection for  a kidney disability is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


